Case 4:19-cv-00094-RH-GRJ Document 134-1 Filed 03/03/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

WILLIAM DEMLER,, individually,
and on behalf of all others similarly situated,

V. CASE NO. 4:19-cv-00094-RH/GRJ

MARK S. INCH, in his official capacity as
Secretary of the Florida Department of
Corrections,

Defendant.

AFFIDAVIT

STATE OF FLORIDA
COUNTY OF LEON

BEFORE ME, the undersigned authority, personally appeared John
G. Bryant Ill, who was sworn and says under penalty of perjury that the
following allegations are true and correct and made on personal knowledge
and that the Affiant is over the age of 18 and is competent to testify to the

matters stated:
Case 4:19-cv-00094-RH-GRJ Document 134-1 Filed 03/03/20 Page 2 of 4

1) My name is John G. Bryant Ill. | am the Operations Manager - C
for the Bureau of Contract Management and Monitoring for the Florida
Department of Corrections (hereinafter “DOC”). In that capacity, | have
personal knowledge as to the matters set forth below.

2) At no time material to this matter did DOC author, prepare, draft,
compose or create any of the advertisements, order forms, user guide, and/or
written materials that are referenced in the Complaint that has been filed in
this matter. All of the written materials referenced by Plaintiff in the Complaint
were authored, prepared, drafted, composed and/or created by Access
Corrections or Keefe Commissary Network LLC.

3) DOC’s only involvement with the advertisements and order forms at
issue prior to their posting at institutions was strictly to review them for
security related issues that pertained to the security of the institutions and
not for content other than exclusively and specifically for accuracy of pricing.

4) At no time did DOC make any representations or promises alleged
or contained in any of the written materials referenced in the Complaint.

5) At no time during the existence of the Access Corrections Digital
Music Player Program did DOC ever make any representations or promises
of any kind to any inmate, including but not limited to promises or

representations that an inmate would “own” purchased music, that they
Case 4:19-cv-00094-RH-GRJ Document 134-1 Filed 03/03/20 Page 3 of 4

would “own” it forever, or that they would acquire any form of ownership of
the purchased music, as a result of purchasing any music through the
program.

6) At no time during the existence of the Access Corrections Digital
Music Player Program did DOC ever make any representations or promises
to any inmate, including but not limited to William Demler, that an inmate
would be able to use his purchased digital music for any specified length of
time, during the inmates’ entire length of incarceration, or during the entire
time an inmate was incarcerated.

7) At no time during William Demler’s incarceration and during the
existence of the Digital Music Player Program do | have knowledge that DOC
ever employed a female Sergeant by the name of “Jackson” who “worked” in
his dorm. Nor would any Sergeant “working” in a dorm ever tell Mr. Demler,
or any other inmate, that he/they would “own” any purchased music “forever”

or otherwise.

FURTHER, AFFIANT SAYETH NOT.

AL AG.
pyre BRYANT III/

 
Case 4:19-cv-00094-RH-GRJ Document 134-1 Filed 03/03/20 Page 4 of 4

NOTARY

Before me, personally appeared John G. Bryant III, who is personally known
to me or produced valid identification. Sworn to and subscribed before me
this 4 day of _|

NOTARY PUBLIC
STATE OF FLORIDA

on, HAILEY MCREE
MY COMMISSION # FF 989755
s << —_EXPIRESs May 8, 2020
“Sop pxO® Bonded Thru Budget Notary Services

 

6 +

Print, Type or Stamp
Commissioned Name of Notary Public

Personally Known J OR Produced Identification ___

Type of Identification Produced
